DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This office action is responsive to amendment filed on 11/06/2020. The Examiner has acknowledged claims 1, 5, 7, 9, 12, 13, and 19 have been amended. Claims 1-19 have been presented for examination and are rejected.  

Response to Arguments

Applicant's argument, filed on November 6th, 2021 has been entered and carefully considered.
Applicant's arguments filed on November 6th, 2021 with respect to claims 1-19 have been considered, but are moot in view of the new ground of rejection necessitated by Applicant's amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112 (a)
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 1, 12 and 13 are rejected under 35 U.S.C 112, first paragraph, as falling to comply with the written description requirement. The claim(s) contains subject matter which was not described in the receive message information from an in-vehicle network, perform a first filter processing on an identifier of the received message information, and add additional information corresponding to a result of the first filter processing to the received message information ; wherein the software, when executed by the at least one processing circuit, causes the at least one processing circuit to perform  a filtering function for performing a second filter processing on the additional information  to determine whether to route the message information output from the controller.

Claims 2-11 and 14-19 are rejected as being dependent on claims 1, 2 and 13 respectively.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rajan et al. (US 20170072876) in view of Ueno (US 20010005370). 

With respect to claims 1, 12 and 13, Rajan teaches a semiconductor device comprising:
a controller configured to receive message information from an in-vehicle network, perform a first filter processing on an identifier of the received message information (Rajan, see FIG. 3 and paragraphs [0021-0025] the in-vehicle network gateway 136 includes one or more instances of buffer circuitry 202 for receiving messages 204 in the form, e.g., of data packets or a Controller Area Network (CAN) bus messages. The message filter 210 drops or passes messages for further processing, e.g. translation table 212 and the control circuitry 214 (304) (i.e. first filter occurred at step 304). Paragraphs [0033-0036] further discloses the in-vehicle network gateway 136 receives a message on a protocol A network or bus interface. The message includes a message identifier and a payload. Furthermore, FIG. 12 and [0052] shows a CAN/LIN/FlexRay to Ethernet message flow, bypassing hardware acceleration. At (1), a FlexRay message arrives and is stored in a buffer 822. At (2), message filtering occurs, and at (3) the CPU reads the message. At (4), the CPU may execute the software protocol stack 604 to perform initial processing on the message, e.g., to obtain the message identifier and determine that the destination is an Ethernet interface), and 
a storage circuit for storing software (Rajan, see paragraphs [0035] in FIG. 6, the control circuitry 214 is coupled to a memory system 602. The memory system 602 stores a software protocol stack 604 and configuration settings 606 for the in-vehicle network gateway 136); and
at least one processing circuit for executing the software (Rajan, see paragraphs [0030, 0037, 0046] FIG. 2 shows that control circuitry 214 is also present. The control circuitry 214 may be implemented entirely in hardware, or as a processor that executes software or firmware instructions to perform the gateway processing. The control circuitry 214 is configured to receive the pre-defined header (310) determined by the translation table 212 and the routing table 211 which determines the destination interface. The software protocol stack 604 may be implemented as an automotive open system architecture (AutoSAR) compliant software stack, e.g., implementing AUTOSAR),
wherein the software, when executed by the at least one processing circuit, causes the at least one processing circuit to perform a filtering function for performing a second filter processing to determine whether to route the message information output from the controller (Rajan, see paragraphs [0024-0031] The message filter 210 drops or passes messages for further processing, e.g., to the routing table 211, translation table 212 and the control circuitry 214. The message filter 210 passes the message for further processing when the message meets a filtering criterion (306) (i.e. second filtering occurred at step 306). For instance, the message filter 210 may pass the message on for further processing when the message identifier is present in a pre-defined list 222 of message identifiers to process, … The control circuitry 214 is configured to receive the pre-defined header (310) determined by the translation table 212 and the routing table 211 which determines the destination interface. The control circuitry 214 also receives the remainder of the message data other than the header, e.g., the message payload or packet payload (312). The control circuitry 214 prepares an outgoing message by, e.g., appending the message payload to the pre-defined header (314). The control circuitry 214 also transmits the outgoing message through the automotive network or bus interface corresponding to the outgoing message type. FIG. 5 and [0031] further discloses the gateway circuitry 148 also includes hash circuitry 402 configured to determine whether to convert the message identifier into a shorter index value into the translation table 212 (402). The conversion may occur when, for instance, the message identifier length makes direct addressing into the translation table 212 impractical due to the required table size).
Rajan yet fails to explicitly disclose add additional information corresponding to a result of the first filter processing to the received message information;
However, Ueno discloses add additional information corresponding to a result of the first filter processing to the received message information (Ueno, see paragraphs [0016-0017] the router 202 reports an allocated label value to the upstream router 201, with a Label Mapping message containing the label information allocated. FIG. 6 and paragraphs [0059, 0064-0065, 0077-0078], FIG. 4 shows a format of a label distribution protocol packet. The LDP header includes the version number, the PDU data length, and the LDP identifier of the message originator. The LDP PDU includes a plurality of messages, an identifier being assigned to each message. With a label distribution method of the invention, for this message, a new message referred to as a destination LDP identifier message is defined and used to designate the transmission address. Consider a case where the router 203 makes a request for label allocation corresponding to a certain FEC to the router 202. The repeating installation 100 receives a Label Request message from the router 203 (step S61), and then references the label correspondence table 114 to confirm that the router 202 has already allocated the label to this FEC. If it is determined that the same label is usable, an LDP identifier of the router 203 is added to the allocation destination ID column of the label correspondence table 114 to indicate that this label/FEC value has been allocated to the router 203 (label merge process; step S62). The label obtained from the label correspondence table 114 to the router 203, using a Label Mapping message (step S63). In this case, the LDP identifier in the LDP header of the Label Mapping message is made the router 202);
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Rajan with the teaching of Ueno to provide the method of receiving a label allocation request during the node at the entrance of network starts the label allocation process for adding label information prior to router for connection. In doing so, efficient label switching operation is obtained by decentralizing the label allocating process over a network. The number of connection pairs of a label distribution protocol is reduced so that the load of each router is decreased, where the combination of elements according to known methods would yield a predictable result (Ueno, see paragraph [0026]).

With respect to claims 2 and 14, Rajan-Ueno teaches the semiconductor device, wherein the filtering function of the software performs filtering on a payload of the message information with using payload filter information acquired with using the additional information (additional information is taught above by Ueno see FIG. 6 and paragraphs [0059, 0064-0065, 0077-0078]) (Rajan, see paragraphs [0023-0027, 0036-0042] The message header may include, e.g., a message identifier 206, and the message payload carries the payload data 208. The message filter 210 drops or passes messages for further processing, e.g., to the routing table 211, translation table 212 and the control circuitry 214 (304). The message filter 210 passes the message for further processing when the message meets a filtering criterion (306). For instance, the message filter 210 may pass the message on for further processing when the message identifier is present in a pre-defined list 222 of message identifiers to process

With respect to claims 3 and 15, Rajan-Ueno teaches the semiconductor device, wherein the filtering function of the software performs filtering on the payload with using a payload filter table associated with at least a part of the additional information (additional information is taught above by Ueno see FIG. 6 and paragraphs [0059, 0064-0065, 0077-0078]),  (Rajan, see paragraphs [0023-0025] The messages 204 may vary widely in format per protocol specification, and typically include a message The message header may include, e.g., a message identifier 206, and the message payload carries the payload data 208. For instance, a CAN bus message may include an 11-bit message identifier or a 29-bit message identifier and payload data including up to 8 bytes of data and other fields, e.g., CRC, ACK, and EOF fields. A LIN message may include a 6-bit message identifier and up to 8 bytes of data and one byte checksum as a message payload. The in-vehicle networks and buses communicate large volumes of messages; not all of the messages are destined for the gateway 136. Accordingly, the gateway circuitry 148 may implement a message filter 210. The message filter 210 drops or passes messages for further processing, e.g., to the routing table 211, translation table 212 and the control circuitry 214 (304). The message filter 210 passes the message for further processing when the message meets a filtering criterion (306). For instance, the message filter 210 may pass the message on for further processing when the message identifier is present in a pre-defined list 222 of message identifiers to process).

With respect to claims 4 and 16, Rajan-Ueno teaches the semiconductor device, wherein the filtering function of the software performs filtering on the payload with using payload filter information associated with at least a part of the additional information (additional information is taught above by Ueno see FIG. 6 and paragraphs [0059, 0064-0065, 0077-0078])  in the payload filter table (Rajan, see paragraphs [0023-0025] The messages 204 may vary widely in format per protocol specification, and typically include a message header and a message payload. The message header may include, e.g., a message identifier 206, and the message payload carries the payload data 208.  A CAN bus message may include an 11-bit message identifier or a 29-bit message identifier and payload data including up to 8 bytes of data and other fields, e.g., CRC, ACK, and EOF fields. A LIN message may include a 6-bit message identifier and up to 8 bytes of data and one byte checksum as a message payload. The in-vehicle networks and buses communicate large volumes of messages; not all of the messages are destined for the gateway 136. Accordingly, the gateway circuitry 148 may implement a message filter 210. The message filter 210 drops or passes messages for further processing, e.g., to the routing table 211, translation table 212 and the control circuitry 214 (304). The message filter 210 passes the message for further processing when the message meets a filtering criterion (306). For instance, the message filter 210 may pass the message on for further processing when the message identifier is present in a pre-defined list 222 of message identifiers to process).

With respect to claim 5, Rajan-Ueno teaches the semiconductor device, wherein the filtering function of the software performs a transfer processing of the message information without performing the filter processing using the payload filter information when at least a part of the additional information (additional information is taught above by Ueno see FIG. 6 and paragraphs [0059, 0064-0065, 0077-0078]) matches predetermined data (Rajan, see paragraphs [0024-0025] the in-vehicle networks and buses communicate large volumes of messages; not all of the messages are destined for the gateway 136. Accordingly, the gateway circuitry 148 may implement a message filter 210. The message filter 210 drops or passes messages for further processing, e.g., to the routing table 211, translation table 212 and the control circuitry 214 (304). The message filter 210 passes the message for further processing when the message meets a filtering criterion (306). For instance, the message filter 210 may pass the message on for further processing when the message identifier is present in a pre-defined list 222 of message identifiers to process, e.g. a white-list. The filtering criteria may be implemented in many different ways, as another example as a time, date, recipient, destination, message type (e.g., ignore or drop error messages) or other criteria, or as a list of message to not process, e.g., a black-list, where all messages not on the list are passed on for further processing. When a message identifier does not match an entry in the white list, the message may be send up a software stack for processing. The software stack may include additional logic to decide whether the message should be dropped, or whether the message identifier should be added to the white list, e.g., when pre-determined criterion are met. That is, the message filter 210 may change dynamically to adapt the ongoing processing of the in-network gateway 136).  

With respect to claim 11, Rajan-Ueno teaches the semiconductor device, wherein the filtering function performs filtering in a layer that abstracts hardware components of the semiconductor device (Rajan, see paragraphs [0027, 0036- 0038], 0036] the translation table 212 facilitates hardware acceleration of protocol conversion. The translation table 212 may provide a hardware lookup to map the received message to a pre-defined portion (e.g., pre-defined headers) of an outgoing message (308). The translation table 212 may store pointers 216 to any number of pre-defined headers 218-1 through 218-n, stored in a header memory 220. The configuration settings 606 may be set by any authorized system operator. The configuration settings 606 may include an acceleration setting that indicates whether the in-vehicle network gateway 136 will execute hardware acceleration for protocol translation, including message filtering, pre-defined header lookup, and message aggregation. The message filter 210 may apply regardless of whether the configuration settings 606 indicate to use hardware acceleration. The software protocol stack 604 may be implemented as an automotive open system architecture (AutoSAR) compliant software stack, e.g., implementing AUTOSAR release 4.2. Paragraphs [0041-0042] further discloses the gateway circuitry 802 includes an Ethernet switch 804 with ports 806 and 808. The Ethernet switch 804 connects through Media Access Control circuitry (MAC) 810 to a system bus 812. The system bus 812 provides a communication mechanism that interconnects the CPUs (or CPU cores) 814, the RAM 816, and the hardware acceleration circuitry 818. The MAC 810 performs bus conversion from the system bus 812 to the format of the Ethernet port interface at the Ethernet switch 804).

Claims 6-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rajan et al. (US 20170072876) in view of Ueno (US 20010005370)further in view of Ishigooka et al. (US 20120307836). 

With respect to claims 6 and 17, Rajan-Ueno teaches the semiconductor device, yet fails to explicitly disclose wherein the controller distributes the message information according to a predetermined reception rule.
However, Ishigooka discloses wherein the controller distributes the message information according to a predetermined reception rule (Ishigooka, see paragraphs [0088-0091] each topology information piece describes a transmission destination, a reception source, and a rule of converting a frame ID which are required when each in-vehicle-data relaying device relays the communication data. The reception GW ID 408, the reception network ID 409, and the reception network frame ID 410 represent an identifier of the corresponding in-vehicle-data relaying device 100 in a relay destination network, an identifier of the network, and a frame ID, respectively. The relay rule and the conversion rule depend on the type of communication data (for example, communication data representing vehicle speed information, and communication data representing inter-vehicle distance information or the like). Each routing table holds the aforementioned conversion rules for each combination of the data ID column 401, the frame ID column 402, and the data length column 403).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Rajan-Ueno with the teaching of Ishigooka to provide the method for the relaying device can relay communication data to another relaying device when the transmission destination network is not directly connected to the device so that network load can be reduced. The installation space can be reduced by collecting information of several relaying devices in one electronic control unit, where the combination of elements according to known methods would yield a predictable result (Ishigooka, see paragraph [0176]).

With respect to claims 7 and 17, Rajan-Ueno -Ishigooka teaches the semiconductor device, wherein the controller performs the first filter processing on an identifier of the message information with using a reception rule table indicating the reception rule (Ishigooka, see paragraphs [0088-0091] each topology information piece describes a transmission destination, a reception source, and a rule of converting a frame ID which are required when each in-vehicle-data relaying device relays the communication data. The reception GW ID 408, the reception network ID 409, and the reception network frame ID 410 represent an identifier of the corresponding in-vehicle-data relaying device 100 in a relay destination network, an identifier of the network, and a frame ID, respectively. The relay rule and the conversion rule depend on the type of communication data (for example, communication data representing vehicle speed information, and communication data representing inter-vehicle distance information or the like). Each routing table holds the aforementioned conversion rules for each combination of the data ID column 401, the frame ID column 402, and the data length column 403. FIG. 7 and Paragraph [0103, 0127] further discloses the routing table shown in FIG. 7 describes rules of relaying 

With respect to claim 8, Rajan-Ueno -Ishigooka teaches the semiconductor device, wherein the controller adds the additional information using the reception rule table (Rajan, see paragraphs [0024-0025] the in-vehicle networks and buses communicate large volumes of messages; not all of the messages are destined for the gateway 136. Accordingly, the gateway circuitry 148 may implement a message filter 210. The message filter 210 drops or passes messages for further processing, e.g., to the routing table 211, translation table 212 and the control circuitry 214 (304). The message filter 210 passes the message for further processing when the message meets a filtering criterion (306). For instance, the message filter 210 may pass the message on for further processing when the message identifier is present in a pre-defined list 222 of message identifiers to process, e.g. a white-list. The filtering criteria may be implemented in many different ways, as another example as a time, date, recipient, destination, message type (e.g., ignore or drop error messages) or other criteria, or as a list of message to not process, e.g., a black-list, where all messages not on the list are passed on for further processing. When a message identifier does not match an entry in the white list, the message may be send up a software stack for processing. The software stack may include additional logic to decide whether the message should be dropped, or whether the message identifier should be added to the white list, e.g., when pre-determined criterion are met. That is, the message filter 210 may change dynamically to adapt the ongoing processing of the in-network gateway 136).

With respect to claim 9, Rajan-Ueno-Ishigooka teaches the semiconductor device, wherein the controller stores the message information that matches the reception rule in at least a first buffer capable of transmitting data (Rajan, see paragraphs [0024-0025] the in-vehicle networks and buses communicate passes messages for further processing, e.g., to the routing table 211, translation table 212 and the control circuitry 214 (304). The message filter 210 passes the message for further processing when the message meets a filtering criterion (306). For instance, the message filter 210 may pass the message on for further processing when the message identifier is present in a pre-defined list 222 of message identifiers to process, e.g. a white-list. The filtering criteria may be implemented in many different ways, as another example as a time, date, recipient, destination, message type (e.g., ignore or drop error messages) or other criteria, or as a list of message to not process, e.g., a black-list, where all messages not on the list are passed on for further processing. When a message identifier does not match an entry in the white list, the message may be send up a software stack for processing. The software stack may include additional logic to decide whether the message should be dropped, or whether the message identifier should be added to the white list, e.g., when pre-determined criterion are met. That is, the message filter 210 may change dynamically to adapt the ongoing processing of the in-network gateway 136.), and
wherein the filtering function of the software performs filtering on a payload of the message information stored in the first buffer (Rajan, see paragraphs [0037-0040] buffer circuitry coupled to the CAN automotive bus interface receives messages on the CAN automotive bus interface. The messages include an 11-bit or 29-bit message identifier and a message payload. The message filter 210 determines which of the messages to pass for hardware accelerated protocol translation and which to discard or ignore. In this example, the message routing table 211 has determined that the target interface is the Ethernet interface. The translation table 212 defined for the Ethernet interface has an index input that receives a table index value and for each value of the index input, stores a pointer to a pre-defined Ethernet header).

With respect to claim 19, Rajan-Ueno-Ishigooka teaches the information processing method, wherein the addition of the additional information (additional information is taught above by Ueno see FIG. 6 and paragraphs [0059, 0064-0065, 0077-0078])  the distribution of the message information are realized hardware acceleration of protocol conversion. The translation table 212 may provide a hardware lookup to map the received message to a pre-defined portion (e.g., pre-defined headers) of an outgoing message (308). The translation table 212 may store pointers 216 to any number of pre-defined headers 218-1 through 218-n, stored in a header memory 220. The configuration settings 606 may be set by any authorized system operator. The configuration settings 606 may include an acceleration setting that indicates whether the in-vehicle network gateway 136 will execute hardware acceleration for protocol translation, including message filtering, pre-defined header lookup, and message aggregation. The message filter 210 may apply regardless of whether the configuration settings 606 indicate to use hardware acceleration. The software protocol stack 604 may be implemented as an automotive open system architecture (AutoSAR) compliant software stack, e.g., implementing AUTOSAR release 4.2. FIG. 2 shows that control circuitry 214 is also present. The control circuitry 214 may be implemented entirely in hardware, or as a processor that executes software or firmware instructions to perform the gateway processing. The control circuitry 214 is configured to receive the pre-defined header (310) determined by the translation table 212 and the routing table 211 which determines the destination interface. Paragraphs [0041-0042] further discloses the gateway circuitry 802 includes an Ethernet switch 804 with ports 806 and 808. The Ethernet switch 804 connects through Media Access Control circuitry (MAC) 810 to a system bus 812. The system bus 812 provides a communication mechanism that interconnects the CPUs (or CPU cores) 814, the RAM 816, and the hardware acceleration circuitry 818. The MAC 810 performs bus conversion from the system bus 812 to the format of the Ethernet port interface at the Ethernet switch 804).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rajan et al. (US 20170072876) in view of Ueno (US 20010005370)in view of Ishigooka et al. (US 20120307836)further in view of Kim et al. (US 20150172306).
 
With respect to claim 10, Rajan-Ueno-Ishigooka teaches the semiconductor device, wherein the controller stores the message information that does not conform to the reception rule in a second buffer capable of only receiving data (Rajan, see paragraphs [0022- 0024] In the in-vehicle network gateway a protocol An automotive network or bus interface (e.g., a CAN bus interface) and a protocol B automotive network or bus interface (e.g., an Ethernet interface). The in-vehicle network gateway 136 includes one or more instances of buffer circuitry 202 for receiving messages 204 in the form, e.g., of data packets or CAN bus messages, arriving on the automotive network or bus interfaces (302). For example, there may be an instance of buffer circuitry for each different network or bus interface 138-146, e.g., for the CAN bus, defined within a CAN bus transceiver in the gateway circuitry 148. The in-vehicle networks and buses communicate large volumes of messages; not all of the messages are destined for the gateway 136. Accordingly, the gateway circuitry 148 may implement a message filter 210. The message filter 210 drops or passes messages for further processing, e.g., to the routing table 211, translation table 212 and the control circuitry 214 (304). The message filter 210 passes the message for further processing when the message meets a filtering criterion (306). The message filter 210 may pass the message on for further processing when the message identifier is present in a pre-defined list 222 of message identifiers to process, e.g. a white-list. Paragraph [0024] further discloses if the message does not meets a filtering criterion (i.e. equivalent to the message information that does not conform to the reception rule), then message to not be process and it will be store a black list (“The filtering criteria may be implemented in many different ways, as another example as a time, date, recipient, destination, message type (e.g., ignore or drop error messages) or other criteria, or as a list of message to not process, e.g., a black-list, where all messages not on the list are passed on for further processing)), and yet fails to disclose wherein the filtering function of the software transmits an error message with respect to the message information stored in the second buffer without performing filtering by the software. 
However, Kim discloses wherein the filtering function of the software transmits an error message with respect to the message information stored in the second buffer without performing filtering by the software (Kim, see paragraphs [0027, 0055-0056] the gateway 100 is configured to receive a controller-specific message identifier (hereinafter, referred to as message ID) from each of the controllers having passed the authentication procedure and then maintain the same in a predetermined recording region. Thereafter, the gateway 100 is configured to monitor all messages sent over the CAN bus 120. Thereby, when a CAN frame which does not correspond to a pre-received message ID is confirmed, the gateway 100 is configured to generate a predetermined form error indicator for the CAN frame so as to establish a setting that blocks the corresponding device from participating in communication. Paragraphs [0110-0111, 0116] further discloses when the gateway 100 senses the event message on the CAN bus 120, gateway 100 receives the event message, and reads the valid data out of the data field 540 of the received event message. The read valid data is used as an input value for F(x). Thereafter, the gateway 100 checks whether the value output by F(x) coincides with the value of the security code contained in the event message. If the checking confirms that the values coincide, the gateway 100 determines that the event message is a normal message.  If the checking confirms that the values do not coincide, the gateway 100 may determine that the event message is a hacking message. Herein, the length of the security code may depend on the order of F(x). It should be noted that the created security code (i.e. added additional information) is included when a CRC value is created and recorded in the CRC field 620, as shown in FIG. 6(a). At this time, checking the conformity of the security code is a procedure of determining whether a value calculated using the security map and the data value coincides with the security code contained in the message. If they do not coincide, the gateway 100 generates a predetermined form error signal and block transfer of the message to the controllers).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching Rajan-Ueno-Ishigooka with the teaching of Kim to provide the method for using the gateway in which all message monitoring on the CAN communication network. The hacking message is distinguished based on providing the periodic information. The hacking message and the event message are effectively distinguished by inserting the separate security code into one side of the CAN frame in order to distinguish the event message. In doing so, the security of the inside-vehicle communication network is reinforced through the software upgrade of the gateway without the additional hardware cost, where the combination of elements according to known methods would yield a predictable result (Kim, see paragraph [0016]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 




02/07/2021

/ELIZABETH KASSA/Examiner, Art Unit 2457    

/HEE SOO KIM/Primary Examiner, Art Unit 2457